Citation Nr: 1401931	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-36 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA or stroke), to include as due to in-service herbicide exposure, and to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1969, and January 1971 to June 1976.  During his active military service, the Veteran served in the Republic of Vietnam during the Vietnam War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for PTSD and his residuals of a CVA.  The Veteran timely appealed those issues.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board videoconference hearing in June 2010.  A transcript of this proceeding has been associated with the claims file.

This case was initially before the Board in December 2010, when the above two issues were remanded for further development.  

In May 2012, the Veteran revoked Disabled American Veterans as his representative and appointed Texas Veterans Commission as his new representative.

In July 2012, the Board again remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim,  a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through July 2012 which were considered by the RO in a December 2012 supplemental statement of the case (SSOC).  Following the most recent readjudication of this appeal in the December 2012 SSOC, additional VA medical records dated through March 2013 were added to the VBMS paperless claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in December 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).  The remaining documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of an acquired psychiatric disorder, to include PTSD or an anxiety disorder.

2.  The Veteran's residuals of a cerebrovascular accident (CVA or stroke) were not manifested during his active military service, are not shown to be causally or etiologically related to his active military service, to include presumed in-service herbicide exposure, and are not shown to be caused or aggravated by his service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for residuals of a cerebrovascular accident (CVA or stroke), to include as due to his presumed in-service herbicide exposure, and to include as secondary to the service-connected Type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in October 2005, December 2005, March 2006, and September 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The March 2006 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006 letter also provided the Veteran information concerning establishing service connection based on in-service herbicide exposure and establishing secondary service connection.  These letters were provided prior to the initial RO adjudication of his claims in the November 2006 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in January 2011 and August 2012, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Regarding the residuals of a cerebrovascular accident claim, the Board notes that while VA examinations have been conducted, a medical opinion on the issue of direct service connection, to include in-service herbicide exposure, has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have a CVA or stroke during his active military service and does not reflect competent evidence showing a nexus between service and the residuals of a cerebrovascular accident, to include in-service herbicide exposure, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the residuals of a cerebrovascular accident claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service treatment records provide no basis to grant the residuals of a cerebrovascular accident claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Furthermore, the Veteran was afforded a Board hearing in June 2010.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the AVLJ stated the issues as, "[E]ntitlement so service connection for Post Traumatic Stress Disorder . . . [and] entitlement to service connection for cerebrovascular accident residuals secondary to type 2 diabetes mellitus due to herbicide exposure."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans (the Veteran's prior representative).  Id.  The AVLJ and the representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits (i.e., in-service PTSD stressor, current psychiatric symptoms, and a nexus between his current residuals of a cerebrovascular accident and his service-connected Type II diabetes mellitus).  Id. at 5-10, 16.  The AVLJ and the representative then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  Id. at 10, 17.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its December 2010 and July 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for VA examinations and medical opinions, which were provided in January 2011 and August 2012.  The remands also included obtaining the Veteran's recent VA and private treatment records.  His VA treatment records were obtained and associated with his paperless claims file.  The Veteran was sent a letter in July 2012, which provided him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  Finally, the remands included readjudicating the claims, which was accomplished in the April 2012 and December 2012 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

A.  General Regulations and Statutes 

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Three general requirements for establishing service connection for PTSD, in particular, are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires:  (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2013) (stating that if a diagnoses of a mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

According to the DSM-IV criteria, a diagnosis of PTSD requires that a Veteran has been exposed to a traumatic event, and that he experiences a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including psychoses (but not PTSD), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   
For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law also provides a presumption of exposure for Veterans who served in the Republic of Vietnam ("Vietnam").  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a Veteran was exposed to an herbicide agent during his or her active military service, certain diseases shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

Specifically, if a Veteran served on active duty in Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a Veteran who served in Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the Veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that military service.  The last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d 1168.  

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water")) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166  (May 8, 2001). 

Thus, VA made a distinction between military service offshore ("blue water") and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Acquired Psychiatric Disorder 

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current acquired psychiatric disorder, to include PTSD or an anxiety disorder.  

Specifically, at a May 2005 VA outpatient treatment visit, a primary care PTSD screen was negative.  A January 2007 VA treatment record notes that the Veteran was given an assessment of PTSD; however, this diagnosis was not a DSM-IV diagnosis of PTSD and was not provided by a VA psychologist or psychiatrist.  At a March 2007 VA PTSD consultation visit, the Veteran did not meet the criteria for PTSD, but was given a diagnosis of anxiety disorder, not otherwise specified (NOS).  This diagnosis was also not provided by a VA psychologist or psychiatrist.  

Accordingly, based on the aforementioned evidence, the Veteran was afforded a VA psychiatric examination in January 2011.  During the examination, the VA examiner determined that the Veteran did not have a current psychiatric diagnosis, following a physical examination and a review of the claims file by the VA examiner.  Specifically, the examiner noted that the Veteran did not meet the clinical diagnosis for any psychiatric disorder.  The examiner reasoned that the Veteran's symptoms appeared subclinical and did not impact his functioning.  The examiner stated that some of the Veteran's symptoms (such as insomnia) appeared to be related to other factors besides a mood disturbance.  The examiner found that psychological testing was not supportive of a PTSD diagnosis.  The examiner noted that VA medical records revealed multiple negative PTSD and depression screens.  The examiner pointed out that the Veteran was evaluated for PTSD in 2007, but did not meet the criteria.  He was instead diagnosed with an anxiety disorder.  However, the examiner found that the Veteran's symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Thus, given the absence of clinically significant distress or functional impairment, the examiner found that no psychiatric diagnosis was appropriate at that time.

In August 2012, the Veteran was afforded another VA psychiatric examination and medical opinion.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran did not have an acquired psychiatric disorder, to include PTSD or an anxiety disorder, that conformed with the DSM-IV criteria.  The examiner reasoned that the diagnosis of an anxiety disorder in March 2007 was a mistake because the Veteran's Global Assessment Functioning (GAF) score was 65 at that time, indicating (at worst) mild symptoms.  Further, the examiner pointed out that the Veteran had never sought any kind of mental health care resulting from the diagnosis.  The examiner stated that the later VA examination in 2011 found "subthreshold evidence for any mental health diagnosis" and assessed the Veteran's GAF score at 75 (which is even better than 65).  The examiner indicated that at the August 2012 VA examination, the Veteran reported no significant problems or symptoms in emotional or mental health functioning.  

Therefore, both the January 2011 and August 2012 VA psychologists, following a physical examination of the Veteran and a review of the claims file, found that the Veteran did not have a current acquired psychiatric disorder, to include PTSD or anxiety disorder, that conformed with the DSM-IV criteria.  The Veteran does not have a current diagnosis for the purposes of establishing service connection.

The remaining treatment records contained in the claims file fail to diagnose the Veteran with any other acquired psychiatric disorder, besides from those already discussed above.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain, 21 Vet. App. at 319.  In this case, a clinical diagnosis of an acquired psychiatric disorder, to include PTSD or an anxiety disorder, has not been of record since the service connection claim was initially filed in September 2005.
  
In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (diagnosing a current acquired psychiatric disorder) falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose an acquired psychiatric disorder.  
In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, is denied.

C.  Residuals of a Cerebrovascular Accident

The Veteran seeks service connection for residuals of a cerebrovascular accident (CVA or stroke), to include as due to in-service herbicide exposure, and to include as secondary to service-connected Type II diabetes mellitus.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  A VA treatment record dated in September 2005 documents the Veteran's history of a CVA in April 2003, and diagnoses the Veteran with an ischemic stroke.  A VA treatment record dated in August 2007 documents that the Veteran had a right centrum ceviovale stroke in 2005 and a CVA in 2003.  On VA examination in January 2011, the Veteran was diagnosed with a CVA.  On VA examination in August 2012, the Veteran was diagnosed with "thrombosis, TIA (transient ischemic attack), or cerebral infarction."  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's residuals of a cerebrovascular accident.  His separation examination was normal.  

Instead, the Veteran asserts that his residuals of a cerebrovascular accident are caused by his in-service herbicide exposure.  Specifically, the Veteran alleges that he was exposed to herbicides during his active military service when the ship he was stationed on went into the "brown waters" of Vietnam.  The evidence of record demonstrates that the Veteran served in the United States Navy during the Vietnam Era.  His STRs document that he served onboard the U.S.S. Belle Grove from (at least) February 1969 to June 1969 (during the Vietnam Era).  The VA Compensation & Pension Service has created a "Vietnam Era Navy Ship Agent Orange Exposure Development Site" (http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm).  This site was most recently updated in July 2013.  The U.S.S. Belle Grove (LSD-2) is listed on the website as a ship operating primarily or exclusively on Vietnam's inland waterways.  According to this website, the U.S.S. Belle Grove is a confirmed "brown water" vessel.  Thus, resolving all reasonable doubt in his favor, the above evidence establishes that the Veteran had "brown water" presence in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As mentioned above, brown water Navy Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

Given the finding that the Veteran had qualifying active military service in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicide agents during his active military service.  There is no affirmative evidence to the contrary.  However, unlike the Veteran's Type II diabetes mellitus for which he is service connected for, residuals of a cerebrovascular accident, to include CVA, stroke, and thrombosis, are not diseases presumed to have been incurred from herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  See also Notice, 75 Fed. Reg. 32,540-32,548 (2010).  

However, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during the active military service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the first post-service relevant complaint of a CVA was the September 2005 VA Medical Center (VAMC) treatment record, which documented the Veteran's history of a CVA in April 2003, and diagnoses the Veteran with an ischemic stroke.  Again, the Veteran's active duty ended in 1976.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Additionally, there is no positive medical nexus evidence in the claims file that provides a nexus between the Veteran's current diagnosis and his active military service, to include his presumed in-service herbicide exposure.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence.  For all of these reasons, service connection on a direct basis, to include as due to the presumed in-service herbicide exposure, is not warranted.

The Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnoses of CVA, thrombosis, and stroke are not considered chronic diseases under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

The Veteran also seeks service connection for residuals of a cerebrovascular accident (CVA or stroke), to include as secondary to service-connected Type II diabetes mellitus.

The first element of secondary service connection requires evidence of a current disorder.  As noted above, a current diagnosis has been established, and this element has been satisfied.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for Type II diabetes mellitus.  Thus, the Veteran has satisfied the second element of secondary service connection.

 As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, the Veteran was afforded a VA examination for his CVA residuals in January 2011.  The VA examiner noted that, based on the Veteran's development of diabetes after his CVA, the Veteran's diabetes most likely did not cause the CVA.  The Veteran asserted in April 2012 correspondence that such an opinion did not "take into consideration that my diabetes mellitus was untreated and undiagnosed, which I believe was the main cause for my CVA."  A second opinion from the same date but a different examiner appears to note that diabetes is but one single risk factor for a stroke, but that the Veteran has multiple nonservice-related risk factors, including hypertension, increased cholesterol and smoking.  While these opinions appear to indicate the Veteran's diabetes is not the cause of the CVA and the subsequent residuals, the Board notes that such opinions do not address the Veteran's argument that his diabetes was untreated and undiagnosed and was the cause of his CVA.  Nor do either of those opinions address whether the Veteran's diabetes is currently aggravating any of the Veteran's CVA residuals in absence of actual causation, an opinion which was instructed in the Board's December 2010 remand order to be rendered.  Thus, the Board, in its July 2012 remand, found these VA medical opinions to be inadequate and remanded the issue for a new VA examination to be obtained.

Accordingly, upon remand, in August 2012, the Veteran was afforded another VA examination and medical opinion for his residuals of a cerebrovascular accident.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that, due to the lack of medical documentation of the Veteran's fasting glucose in the years prior to his two strokes, it was not possible to say conclusively that he did not have undiagnosed, untreated diabetes without resort to mere speculation.  However, regarding the standard of "at least as likely as not," the examiner determined that the Veteran's current residuals of a cerebrovascular accident were not at least as likely as not aggravated beyond its natural progression by the service-connected Type II diabetes mellitus.  The examiner also concluded that the residuals of a cerebrovascular accident were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness (here, the service-connected Type II diabetes mellitus).

The August 2012 VA examiner reasoned that, in concurrence with the prior VA examiner, the Veteran did not have Type II diabetes mellitus at the time of his stroke in 2005.  Multiple blood sugars were measured in 2005 and there was no evidence of an "undiagnosed" diabetes based on the fasting blood sugar criteria of the diagnosis of this disorder.  His blood sugars were followed for several years and became progressively more elevated in 2011, and at that time, a diagnosis of Type II diabetes mellitus was made.  The examiner further found that there was no delay in treatment for the Veteran's Type II diabetes mellitus, as there was no indication that the Type II diabetes mellitus ever required any treatment other than lifestyle modifications (diet, exercise, and weight control).  Similar lifestyle modifications had been recommended since 2005 due to his other medical problems, including hypertension, high cholesterol, and previous strokes.  The examiner noted that no records were located that documented the Veteran's blood sugars or diabetic disorder prior to the strokes in 2003 or 2005.  The examiner reasoned that as diabetes tends to worsen over time due to the effects of aging, it is unlikely that it was worse during the years preceding his stroke.  The examiner continued by stating that approximately two years before the Veteran's stroke in 2005, a neurologist found that his neurological symptoms were stable and he was subsequently released from the neurology service in 2008.  The examiner noted that the Veteran had no neurological deficits on physical examination.  The Veteran told the examiner at the examination that most of his symptoms from the previous strokes had resolved without recurrence.  The Veteran continued to have difficulties swallowing, but according to him, his symptoms had remained unchanged since his 2003 stroke.  Therefore, the examiner found that there was no evidence of aggravation of any stroke residual or effect of diabetes on any stroke residual.  In summary, the August 2012 VA examiner provided a negative nexus medical opinion regarding secondary service connection.

The VA examiners clearly reviewed the STRs and other evidence in the claims file.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

In reaching this decision, the Board has considered the lay evidence of record pertinent to the CVA claim, to include the Veteran's arguments in support of his claim and Internet articles submitted by the Veteran.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran is competent to report that he injured himself during his active military service, which resulted in his current residuals of a cerebrovascular accident, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his residuals of a cerebrovascular accident to be credible, since his STRs make no reference to a pertinent injury, complaints, or treatment.  The first documentation of a CVA or stroke in the record is a September 2005 VA treatment record, dated almost thirty years after his separation from the active duty in 1976.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show an in-service incurrence and which fails to show a diagnosis under almost three decades after his separation from the active duty.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for residuals of a cerebrovascular accident.  

Regarding secondary service connection and in-service herbicide exposure, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issues in this case (whether the Veteran's current residuals of a cerebrovascular accident are related to his presumed in-service herbicide exposure or his service-connected Type II diabetes mellitus) fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such opinions.  The only medical opinions of record addressing these claimed relationships are negative.  No competent medical opinions linking his residuals of a cerebrovascular accident to his presumed in-service herbicide exposure or to his service-connected Type II diabetes mellitus have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current residuals of a cerebrovascular accident were not related to his service or to his service-connected Type II diabetes mellitus.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for residuals of a cerebrovascular accident (CVA or stroke), to include as due to in-service herbicide exposure, and to include as secondary to service-connected Type II diabetes mellitus, is not warranted.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, is denied.

Service connection for residuals of a cerebrovascular accident (CVA or stroke), to include as due to in-service herbicide exposure, and to include as secondary to service-connected Type II diabetes mellitus, is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


